Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION	

1.  Applicant's amendment, filed 09/27/19 is acknowledged.

Claims1-6   are pending. 

Claims 1-6 read on an in vitro method for preparing lymphoid progenitor cells, comprising culturing hematopoietic stem cells and progenitor cells in the culture medium comprising SCF, IL-3, IL-6, IL-7 and Flt-3 are under consideration in the instant application.


2. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


3.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.  Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application 20160251622 or US Patent Application 20150164952 or US Patent Application 20160298084.


US Patent Application ‘622 teaches a method of in vitro culturing hematopoietic stem cells in the culture medium comprising an effective amount of SCF, IL-3,IL-6, Flt-3 (see entire document, paragraphs 0022 and 0055 in particular)

US Patent Application ‘952 teaches a method of in vitro culturing hematopoietic stem and progenitor cells in the culture medium comprising an effective amount of SCF, IL-3,IL-6, IL-7, Flt-3 (see entire document, paragraphs 0009, 0012,  in particular).

US Patent Application ‘084 teaches a method of in vitro culturing hematopoietic stem and progenitor cells in the culture medium comprising an effective amount of SCF, IL-3,IL-6, IL-7, Flt-3 (see entire document, paragraphs 0060  in particular).

Although the prior art do not explicitly recited a method for preparing lymphoid progenitor cells, , it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious.

Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art.  When the prior art method is the same as a method described in the specification, it can be assumed the method will inherently perform the claimed process.  See MPEP 2112.02.

Claim 6 is included because it would be it would be conventional and within the skill of the art to determine the optimum duration of culturing hematopoieticstem and progenitor cells. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).





The reference teaching anticipates or , the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary. 
 

6. No claim is allowed.
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644